DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation
1.  A double patenting rejection is put forth – This is a Continuation application.

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112 except for the issue identified below.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).

4.  The preliminary amendments are ENTERED.

5.  The examiner interprets the phrase “..a pattern of medium reservations in which a sum of reservation durations associated with two or more frames received from a first wireless device meets or exceeds a threshold duration value..” is merely putting forth the concept of requesting multiple/consecutive bandwidth reservations.   So if a user has 2MByte of data to send and a reservation allows only 500KBytes to be sent, then the user would require FOUR reservations to accommodate the sending of the 2Mbytes.  One skilled can see that a user making multiple reservations spanning a certain duration (ie. a long duration) would be seen as a “bandwidth hog” which prevents others from transmitting data, hence one skilled would seek to limit that user from long durartions of data transmission.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,856,331. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite a reservation pattern detector configured to detect a pattern of medium reservations in which a sum of reservation durations associated with two or more frames received from a first wireless device meets or exceeds a threshold duration value AND a reservation mitigator coupled with the reservation pattern detector and configured to, responsive to detecting the pattern of medium reservations, provide a mitigation operation to prevent a second wireless device from yielding the medium to the first wireless device.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
i) a “pattern detector” configured to detect a pattern of medium reservations AND 
ii) a “reservation mitigator” configured to…provide a mitigation operation to prevent the second network device from yielding the medium to the first wireless device.
in claim 42
Support showing these as tangible devices is found in Figures 4 and 11 and the specification, paragraphs 39-56 and 82-87 respectively.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25, 36-37 and 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al US 2016/0255530 and further in view of Andrews US 2004/0253940 and { Wang et al. US 10,009,781 or Strachan et al. US 2006/0084406 or Vleugels et al. US 8,089,982  or Mont-Reynaud US 2017/0331807 }.
As per claim 25, Li et al US 2016/0255530 teaches a device, comprising: 
a reservation pattern detector configured to detect a pattern of medium reservations frames received from a first wireless device meets or exceeds a threshold duration value (Li teaches that a user must send a bandwidth reservation (ie. RTS) in order to use bandwidth to transmit data AND that it cannot exceed a maximum duration, hence monitoring of the amount of reservations/bandwidth is provided such that it/they do not exceed the maximum allowable amounts, which reads on the limitation); and 
[0004] In conventional technology, the transmitting station needs to detect a busy/free state of the channel during competing for the channel. After waiting until the channel is free for a period of time, the transmitting station may reserve the channel and send data through the reserved channel, or directly send the data without reserving the channel. In conventional technology, a maximum duration of occupancy of the channel is a fixed value no matter whether the channel is busy or not. The duration that the transmitting station reserves the channel each time can not exceed the maximum duration. In a case that the channel is free, if the transmitting station needs to send too many data, the transmitting station can not send all the data through the channel reserved this time even though the duration of reservation of the channel is equal to the maximum duration. Thus, the transmitting station needs to compete for the channel more than once, which increases the complexity for sending data by the transmitting station. While, in a case that the channel is busy, if the transmitting station only needs to send a few data and still reserves the channel for the maximum duration, reserved channel resources will be wasted, thus the utilization of channel resources is not high.

Li above teaches a generic process where a station can reserve bandwidth with certain controls/limits placed on how much bandwidth can be reserved at one time.  The reservation frames (ie. frame, Request To Send (RTS), etc.) are received and processed whereupon bandwidth is granted that does not exceed the maximum limit of time to transmit.
But is silent on 
in which a sum of reservation durations associated with two or more (frames);
a reservation mitigator coupled with the reservation pattern detector and configured to, responsive to detecting the pattern of medium reservations, provide a mitigation operation to prevent a second wireless device from yielding the medium to the first wireless device.
With regard to “..a reservation mitigator coupled with the reservation pattern detector and configured to, responsive to detecting the pattern of medium/bandwidth reservations, provide a mitigation operation to prevent a second wireless device from yielding the medium to the first wireless device..”, at least Andrews US 2005/0253940 teaches the ability to monitor/detect a user that is hogging resources and preventing others from obtaining communication services.  He monitors time slot usage (which is similar to medium reservation/RTS) and detects if a user is using resources over a predetermined time (which is prevented).   Thusly, Andrews provides an active method of detecting if users are hogging communications resources.    Thusly, if a 1st user sends too many reservations requests, these are ignored and the 2nd user (currently sending data) is informed that it does not have to yield the medium to the 1st device.
[0016] To prevent users in poor conditions from degrading the services of other users in the same secto, the invention monitors the time slot usage of each active user 106 in the sector 104 and detects if any of the users is using resources over a predetermined hogger threshold. If so, the base station 102 will temporarily stop providing QoS enforcement for the resource hogging user so that more time slots can be allocated to other users. Once the resource hogger's usage drops below the predetermined threshold, the base station 102 resumes QoS enforcement for that user.	
EXAMINER’S NOTE: Prior art Li requires a reservation request, hence Andrews’ invention would require multiple reservation requests in order to send excessive amounts of data (as is outlined above in Li, “…if the transmitting station needs to send too many data, the transmitting station can not send all the data through the channel reserved this time even though the duration of reservation of the channel is equal to the maximum duration. Thus, the transmitting station needs to compete for the channel more than once..”,
[0016] To prevent users in poor conditions from degrading the services of other users in the same sector, the invention monitors the time slot usage of each active user 106 in the sector 104 and detects if any of the users is using resources over a predetermined hogger threshold. If so, the base station 102 will temporarily stop providing QoS enforcement for the resource hogging user so that more time slots can be allocated to other users. Once the resource hogger's usage drops below the predetermined threshold, the base station 102 resumes QoS enforcement for that user.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Li, such that there is a reservation mitigator coupled with the reservation pattern detector and configured to, responsive to detecting the pattern of medium reservations, provide a mitigation operation to prevent a second wireless device from yielding the medium to the first wireless device, to provide the ability to identify a bandwidth hog and prevent others from yielding the medium to them.
With regard to “..in which a sum of reservation durations associated with two or more (frames)..”, this merely reads on the fact that MULTIPLE reservations will need to be sent in order to send excessive amounts of data (ie. more than the amount limited by Li and/or Andrews) AND a limit will be set by the software.  Hence if multiple reservations are to be sent, the system can determine if they will allow it to happen (which ultimately prevents another/second device from yielding their access to the network to another/first user attempting to make reservations).  At least Wang or Strachan or Vleugels or Mont-Reynaud teach limiting reservation durations (ie. inherently implied as two or more frames, etc.):
i.  Wang et al. US 10,009,781 teaches limiting the number of RTS retransmissions to a predetermined number (e.g. two) – Figures 8 and 9, which optimizes communications:
Fig. 9 shows a method 400 for reducing frame retransmissions by limiting the number of retransmissions of RTS frames according to the present disclosure. At 402, the transmitting module 112 limits the number of RTS retransmissions to a predetermined number (e.g., two) that is less than the number specified in the respective standard. At 404, the transmitting module transmits an RTS frame. At 406, the receiving module 110 determines if a CTS frame is received in response to the transmitted RTS frame. At 408, if a CTS frame is not received in response to the transmitted RTS frame, the transmitting module 112 determines if the number of RTS frames transmitted is less than or equal to the limit (i.e., the predetermined number; e.g., two). Control returns to 404 if the number of RTS frames transmitted is less than or equal to the limit. At 410, if the number of RTS frames transmitted is not less than or equal to the limit, the selecting module 122 of the STA 14 (i.e., the transmitter of the RTS frame) initiates a procedure to select a different frequency channel and/or a different BSS (i.e., a BSS of an AP other than the AP 12) in which to operate the STA 14.    ( C10, L42-62 )
ii.  Strachan et al. US 2006/0084406 teaches stopping clients/users from hogging the bandwidth and will provde dynamic load balancing in order to control bandwidth consumed by the users, which, when viewed in light of Li/Andrew will understand that a user is requesting more than one reservation/RTS:
[0080] In certain embodiments, the communication systems described herein utilizes bandwidth management software that reduces individual network segments or clients from hogging the bandwidth. Although important in virtually any networked application, the requirement for Bandwidth Management is most notably needed in a LAN application. In one embodiment, the bandwidth management includes dynamic load balancing functionality. Dynamic load balancing allows users to allocate a user-defined percentage (1%-99%) of the network load to any network segment or individual client in order to control bandwidth consumed by individual connections.
iii.   Vleugels et al. US 8,089,982 teaches a First reservation/Frame and a request for a Second reservation/Frame (ie. Medium Extension Request/Frame) that is either granted or denied, hence a user requesting an extenion (ie. 2nd Request/Frame) might be denied said extension based upon many reasons, to include the extension timing is bad, there are too many extension requests from that user (ie. they want too much bandwidth), etc., which reads on the limitation (See figures 9a thru 13 showing different possibilities):
“..The master device, upon reception of the medium extension request, responds (possibly after some processing) with a medium extension response containing a new reservation (labeled "Reservation 2") defining a second reservation period. The new reservation grants, denies, or modifies the slave device's request.”.      (From C22, L9-23)
iv.  Mont-Reynaud US 2017/0331807 teaches the ability to limit the number of requests one device sends to another device within a certain amount of time.  While slightly different than a request/reservation for bandwidth, this still reads on the overall concept of one device requesting access to the network (or another device) and a limit is placed on the amount of requests that can be allowed:
 	[0053] According to some embodiments, to prevent a malicious FD user from causing excessive annoying messages to the user's PD, the AS limits the number of code requests allowed within a certain time window, such as three within any ten-minute period. To prevent a malicious FD user from sending excessive requests to the AS, some systems require the FD to limit the number of requests that it sends within a certain time window.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that there is a sum of reservation durations associated with two or more (frames), to provide a threshold detection level upon which the mitigation process begins.

	
As per claim 36, this claim is rejected in its entirety as based on the rejection of claim 25.  Further note that Li teaches a device, comprising: a transceiver configured to communicate via a medium; and logic circuitry coupled with the transceiver (Figures 1-2 and 12-13) and configured to detect and mitigate (as found in claim 25).


As per claim 37, the combo teaches claim 36, further comprising: 
an integrated circuit (IC) coupled with the transceiver, wherein the logic circuitry comprises a reservation pattern detector and a reservation mitigator residing on the IC, (Li teaches devices with processors/IC’s as shown in Figures 12-13);
wherein the a reservation pattern detector is configured to detect the pattern of medium reservations and the reservation mitigator is configured to provide the mitigation operation (Li and Andrews teach pattern detector and reservation mitigator devices/processing modules as discussed in Claims 25, 36 and 42).  


As per claim 42, this claim is rejected in its entirety as based on the rejection of claim 25.  Further note that Li teaches a system, comprising: a plurality of network devices configured to communicate via a medium, wherein the plurality of network devices includes a first network device and a second network device (Figures 1-2 and 12-13) and configured to detect and mitigate (as found in claim 25)


As per claim 43, the combo teaches claim 42 further comprising: 
the first network device is a wireless base station configured to issue medium reservations to reserve the medium (Li teaches a WLAN network which is inherently comprised of an Access Point/Base Station and user terminals.   Similarly, the AP/BTS is the device that inherently provides/grants access and bandwidth to the users, which reads on the claim.  NOTE that Andrews teaches the AP/BTS monitoring for bandwidth hogs wherein said AP/BTS has provided/granted the bandwidth and can limit/deny the bandwidth as well); and 
the second network device is a wireless device comprising one or more antennas for transmitting and receiving signals via the medium (Li teaches WLAN users which inherently have a transceiver (Fig. 13, #1303) and at least one antenna).  



Claims 26 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li/Andrews/{ Wang et al. US 10,009,781 or Strachan et al. US 2006/0084406 or Vleugels et al. US 8,089,982 or Mont-Reynaud US 2017/0331807 } and further in view of Zhang US 10,104,693.
As per claims 26 and 39, the combo teaches claim 25/36, but is silent on wherein the reservation pattern detector is further configured to detect the pattern of medium reservations by the first wireless device by detecting that an idle period of the medium is less than a threshold idle period.  
At least Zhang US 10,104,693 teaches sensing the channel for an idle CCA status over a period of time (which is a backoff time period, ie. threshold):
    Unlicensed wireless protocols, such as Wi-Fi (e.g., IEEE 802.11 ac) and Long-Term Evolution (LTE) License Assisted Access (LAA) (e.g., 3.sup.rd Generation Partnership Project (3GPP) Technical Specification 36.213), may attempt to access shared channels without centralized coordination and planning. As a result, unlicensed wireless protocols may be susceptible to collisions between different unlicensed transmissions. One technique for mitigating such collisions is referred to as Carrier-Sense Multiple Access/Collision Avoidance (CSMA/CA). In particular, CSMA/CA includes a medium sensing stage, also called Clear Channel Assessment (CCA), during which a device listens, or otherwise senses, a shared channel to determine a CCA status of a sub-band before performing a transmission. The device should first sense the channel and make sure the channel stays in an idle CCA status for a period of time, i.e., a backoff period.  (C3, L1-24)
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein detecting the pattern of medium reservations by the first wireless device comprises detecting that an idle period of the medium is less than a threshold idle period, to provide the ability to know when a backoff (idle) time period has occurred and the network is available for communications.
See also Li #2 US 2017/0111889, pertinent but not cited, who teaches determining either IDLE or BUSY time periods/thresholds:
 [0104] A 802.11 system works on the basis of a carrier sense multiple access/collision avoidance (CSMA/CA) mechanism. A station (STA) must detect a wireless channel before sending signals. Only when the wireless channel is idle and maintained idle for a certain time period, the STA may occupy the wireless channel to send signals. Here, the STA may judge the state of a wireless channel by jointly using two mechanisms. On one hand, the STA may actually measure a wireless channel by the carrier sensing technology, and the STA considers that the wireless channel is busy when the signal of other STAs is detected or signal power exceeds a certain threshold; on the other hand, the virtual carrier sensing technology, i.e., a network allocation vector (NAV), has been introduced into the 802.11. Each 802.11 frame includes a duration field, and the value of the NAV is set according to the duration field. The NAV indicates a time period for reserving a wireless channel. That is, the STA cannot send signals on a wireless channel within the time period indicated by the NAV.	
Claims 31 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li/Andrews/{ Wang et al. US 10,009,781 or Strachan et al. US 2006/0084406 or Vleugels et al. US 8,089,982  or Mont-Reynaud US 2017/0331807 } and Pham US 2015/0081888
As per claims 31 and 41, the combo teaches claims 25/36 but is silent on wherein the reservation mitigator is configured to provide the mitigation operation by transmitting a mitigation signal to the second wireless device via the medium to cause the second wireless device to switch to communication via another wireless medium/channel.  
	The examiner notes that he gives “via another wireless medium” a broad/reasonable interpretation and that it can merely mean switching to another channel.  What the limitation does not empirically requires is that it a) is a different protocol/conveyance nor b) that it can’t be the same protocol/conveyance but only on a different channel.  So the claim does NOT require a switch from (perhaps) WLAN/802/11 to WiFi (which are different systems/protocols/conveyances).  Another thought is that it could be interpreted as a HANDOFF, which is well known in the wireless field and an inter-system handoff allows for a user to handoff to another wireless medium.
Pham US 2015/0081888 teaches monitoring busy channels and instruct the switching of a channel to a less busy channel.
 [0061] In one embodiment, the connectivity detection module 6 incorporates a wireless (Wifi) connection scanning module 24 which is operable to scan and monitor Wifi connections in the computer network. For instance, the Wifi scanning module is operable to scan and monitor a wireless connection of a device connected to the computer network. The Wifi scanning module is operable to scan channels used by the wireless connection to detect how busy each channel is. The Wifi scanning module is operable to detect the least busy channel and to notify a user of the least busy Wifi channel. In one embodiment, the Wifi scanning module 24 is operable to automatically instruct the network router 19 to switch the channel used by the computer network to the least busy channel.
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the providing the mitigation operation comprises transmitting a mitigation signal to the second wireless device via the medium to cause the second wireless device to switch to communication via another wireless medium, to provide the ability of attempting to switch to another channel/network if the one channel/network is busy.
Pertinent but not cited Gordachik (US 2019/0363843 ) teaches the UE switching to another channel as well:
[0098] In an embodiment, a DRX active time may be shortened or lengthened based on a probably of successful listen before talk. For example, if the channel is busy, DRX active time may need to be long vs short when channel is empty and Tx opportunities are plentiful. When the channel is busy or detected as blocked, the UE may switch to another channel, of a plurality of configured channels, and transmit data from the queue which would have been sent on the first channel.


	Claims 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li/Andrews/{ Wang et al. US 10,009,781 or Strachan et al. US 2006/0084406 or Vleugels et al. US 8,089,982  or Mont-Reynaud US 2017/0331807 } and Huang (US 2017/0006542
As per claim 32, the combo teaches claim 25 but is silent on wherein the reservation mitigator is configured to provide the mitigation operation by causing the second wireless device to clear a network allocation vector (NAV) value associated with the reservation duration indicated by the first wireless device.  
Huang US 2017/0006542 teaches clearing/resetting the NAV that is indicated/understood.
[0088] In some embodiments, the HEW station 104 is configured to if the NAV is set to the duration indicated in the TR or MU-RTS, reset the NAV, if a clear-to-send (CTS) is not received from another wireless device within a first predetermined time after the MU-RTS is received and data is not received from the master station within a second predetermined time.
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the providing the mitigation operation comprises causing the second wireless device to clear a network Application No.: 16/718,003-3- Atty. Docket No.: CD19080allocation vector (NAV) value associated with the reservation duration indicated by the first wireless device, to provide the ability to clear a NAV value which releases network services for that network/channel.
Further note Stephens or Malik or Merlin (pertinent but not cited) who also teach clearing the NAV value.
Stephens (US 2005/0147055)
	(From Para #24)  ”… In one example embodiment, release services 214 may use a quality of service (QoS) frame as defined in The Institute of Electrical and Electronics Engineers, Inc. (IEEE) 802.11e (amendment to 802.11 standard, under development), for example a QoS-Null frame with a zero duration value addressed to the broadcast address may be interpreted as an indication to clear the NAV. In another example embodiment, release services may use another frame that is understood by the network stations”.

Malik (US 2016/0255653):
[0008] In various embodiments, the second time period can be a subset of the first time period. In various embodiments, the second communication clears a network allocation vector (NAV), set by the first communication, for a duration of the second time period. In various embodiments, the second communication indicates a time after which the one or more wireless devices should not transmit.
Merlin  (US 2016/0029389):
[0065] FIG. 9B disclosed an implementation where the CTS frame was received on the primary frequency channel CH1 but not on the secondary frequency channel CH2. By contrast, FIG. 9C discloses an implementation where the CTS frame is received on the secondary frequency channel CH2 but not on the primary frequency channel CH1. FIG. 9C shows another timing diagram in which aspects of the present disclosure may be employed. In FIG. 9C, the AP may concurrently transmit the RTS frame 904a to the STA2 on the primary frequency channel CH1 and the RTS frame 904b to the STA1 on the secondary frequency channel CH2. However, in this implementation, only the STA1 may respond by transmitting the CTS frame 902b on the secondary frequency channel CH2, while the STA2 may not transmit a CTS frame on the primary frequency channel CH1. In such a case, because the reservation on the primary frequency channel CH1 was not confirmed, the AP may not transmit any DL data and may clear the NAV for the entire medium by sending a CF end frame 906b over the secondary frequency channel CH2.



	Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li/Andrews/{ Wang et al. US 10,009,781 or Strachan et al. US 2006/0084406 or Vleugels et al. US 8,089,982  or Mont-Reynaud US 2017/0331807 } and Merlin US 2016/0029389
As per claim 33, the combo teaches claim 32 but is silent on wherein the reservation mitigator is configured to cause the second wireless device to clear the NAV value associated with the reservation duration indicated by the first wireless device by transmitting a CFend control frame.  
See Merlin US 2016/0029389 who teaches a CF End Frame (CFend) being sent to clear the NAV value:
 [0065] FIG. 9B disclosed an implementation where the CTS frame was received on the primary frequency channel CH1 but not on the secondary frequency channel CH2. By contrast, FIG. 9C discloses an implementation where the CTS frame is received on the secondary frequency channel CH2 but not on the primary frequency channel CH1. FIG. 9C shows another timing diagram in which aspects of the present disclosure may be employed. In FIG. 9C, the AP may concurrently transmit the RTS frame 904a to the STA2 on the primary frequency channel CH1 and the RTS frame 904b to the STA1 on the secondary frequency channel CH2. However, in this implementation, only the STA1 may respond by transmitting the CTS frame 902b on the secondary frequency channel CH2, while the STA2 may not transmit a CTS frame on the primary frequency channel CH1. In such a case, because the reservation on the primary frequency channel CH1 was not confirmed, the AP may not transmit any DL data and may clear the NAV for the entire medium by sending a CF end frame 906b over the secondary frequency channel CH2.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the causing the second wireless device to clear the NAV value associated with the reservation duration indicated by the first wireless device comprises transmitting a CFend control frame, to provide the ability to use the well known CF end control frame to clear the NAV (and supports the standard).


	Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li/Andrews/{ Wang et al. US 10,009,781 or Strachan et al. US 2006/0084406 or Vleugels et al. US 8,089,982  or Mont-Reynaud US 2017/0331807 } and Sahai US 2010/0074275
As per claim 44, the combo teaches claim 42 but is silent on wherein the pattern detector and the reservation mitigator reside in a third network device of the plurality of network devices.   
One skilled can interpret that Andrews’ design teaches the mitigator being located up in the network/core (or in the AP/BTS) while Li’s design suggests it being in the user device or AP/BTS, hence a choice is seen in design.
The examiner adds Sahai US 2010/0074275 who teaches network users that request bandwidth reservations from a scheduler #135 and Bandwidth Allocation Manager #136 that is located in a network device (ie. up in the network/core) that is not the user device OR the AP/BTS, which reads on the claim (see Figure 1).
[0004] An embodiment of the invention may therefore comprise a method of scheduling bandwidth, comprising: receiving a first bandwidth request associated with said first communication device; receiving, from a policy agent, a second bandwidth request associated with a second communication device, the second bandwidth request not originating from said second communication device; granting bandwidth to said first communication device based on said first bandwidth request; and, granting bandwidth to said second communication device based on said second bandwidth request.
[0018] To allow shared medium 140 to be shared among devices 110-113, termination system 130 includes scheduler 135 and bandwidth allocation manager 136. Scheduler 135 may receive bandwidth requests from devices 110-113. Scheduler 135 may also receive instructions from bandwidth allocation manager 136 to grant bandwidth to devices 110-113. A bandwidth request may represent a desire by a particular device 110-113, or an instruction from bandwidth allocation manager 136, for an allocation of bandwidth on shared medium 140. Scheduler 135 may collect these bandwidth requests and then determine whether, and in what order, these requests will be granted. 
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the pattern detector and the reservation mitigator reside in a third network device of the plurality of network devices, to provide the ability to add these services in the network/core without having to add these functions to millions of phones and thousands of AP’s/BTS’s (which simplifies the rollout to only the network/core).


Allowable Subject Matter
Claims 27-30, 34-35, 38, 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims recite highly detailed technical designs that are not found in at least the prior art of record, either alone or in combination:
Claim 27:  wherein the reservation pattern detector is configured to detect the pattern of medium reservations by the first wireless device by detecting that a number of frames received from the first wireless device indicate a reservation duration that meets or exceeds the threshold duration value and that the number of frames meet or exceed a threshold number of frames.  

Claim 28:  wherein the reservation pattern detector is configured to detect the pattern of medium reservations by the first wireless device by determining an interval of a plurality of frames received from the first wireless device and comparing a reservation duration of the plurality of frames to the interval of the plurality of frames.  

Claim 29:  wherein: the reservation pattern detector is further configured to determine an interval of a plurality of frames received from the first wireless device; and the reservation mitigator is configured to provide the mitigation operation by: using the determined interval to determine a time to transmit a mitigation signal to interfere with reception of at least one of the plurality of frames by the second wireless device; and causing the device to transmit the mitigation signal to the second wireless device at the determined time.  

Claim 30:  configured to transmit the mitigation signal to the second wireless device using transmit beamforming or narrowband transmission.  

Claim 34: wherein the reservation mitigator is configured to cause the second wireless device to clear the NAV value by causing the second wireless device to communicate via the medium during a time period that the medium is reserved by the first wireless device.  

Claim 35:  wherein the mitigation signal comprises a vendor specific information element (IE) that identifies the first wireless device to prevent the second wireless device from yielding the medium to a transmission by the first wireless device.  

Claim 38: further comprising: a location tracker configured to track a location of the device; and a time tracker configured to track a time value, wherein the logic circuitry is configured to detect the pattern of medium reservations based on one or more of the location and the time value.  

Claim 40: wherein the logic circuitry is configured to time a transmission of a mitigation signal to interfere with reception, by the second network device, of at least one reservation frame transmitted by the first network device, wherein the mitigation signal comprises a frame.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is also found in the PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414